DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 02/03/2022. Claims 19-27 are currently pending with claims 1-18 cancelled by the applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of motors and the coupling of each motor to a rotatable drive member, as recited in claims 19, 21 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 19, 21 and 23 recites a surgical robot comprising a plurality of motor, and a surgical tool with rotatable members, wherein each rotatable drive member is to be coupled to a separate motor from said plurality of motors; the specification, paragraph [0216], designates a series of motors 1120 within the surgical robot, that are employed to manipulate to surgical tool 1200, but fails to disclose how the motors 1120 manipulate tool 1200 and how the plurality of motors coupled to each rotatable member, as such, the inventor has failed to provide sufficient direction to allow one of ordinary skill in the art, to make and/or use the invention.
Claims 20, 22 and 24-27 are due to dependency on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 19, 21 and 23 recite the limitation of a surgical robot comprising a plurality of motor, and a surgical tool with rotatable members, wherein each rotatable drive member is to be coupled to a separate motor from said plurality of motors, which renders the claim indefinite because the examiner is unable to determine which motors are each rotatable drive member is coupled to.  To advance prosecution of the application, the office will interpret the limitation as best understood.
	Claims 20, 22 and 24-27 are due to dependency on a rejected parent claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney (US Patent 6331181) and further in view of Racenet (US Pub 20050006432), Whitman (US Pub. 20040094597) and Tovey (US Patent 5643294).

Regarding Claim 19, Tierney disclose a surgical system (10-Fig. 1), comprising: 
a surgical robot (50-Fig. 2), comprising: 
a mounting interface (58-Fig. 3A); and 
a plurality of motors (70-Fig. 2B); and 
a surgical instrument (54-Fig. 2) attachable to said mounting interface (Column 7, lines 16-28, tool 54 is supported on manipulator 58, which is interpreted as a mounting interface), wherein said surgical instrument comprises: 
a housing (110-Fig. 6), comprising: 
an external surface (Fig. 6, side of interface 110 opposite the shaft 102) configured to interface with said mounting interface when said surgical instrument is attached to said surgical robot (Column 9, lines 8-15, interface 110 couples’ tool 54 to the manipulator); 
rotatable drive members (118-Fig. 6) protruding through said external surface (Fig. 6, elements 118 would have to protrude through interface 110 to engage drive system 116 of fig. 4A), wherein each said rotatable drive member is configured to be coupled to a separate motor from said plurality of motors (Column 7, line 63 to Column 8, line 13, motors provide the motive force to operate tool 54);  
an elongate shaft (102-Fig. 4) extending from said housing; 
an end effector (112-Fig. 4) extending from said elongate shaft, wherein said end effector defines a longitudinal axis (Fig. 4, end effector 112 is along an axis defined shaft 102), wherein said end effector is configured to be replaceably attached to said elongate shaft (Column 9, lines 8-15, effector 112 is coupled to shaft 102), and wherein said end effector comprises: 
an articulation joint (114-Fig. 4); 
an articulation drive (116-Fig. 4A) configured to articulate said end effector relative to -2-said elongate shaft about said articulation joint (Fig. 4 and Column 9, lines 16-30, drive system 116 of fig. 4A, articulates end effector 112 relative to shaft 102 about wrist 114);
wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).
Tierney disclose that end effector 112 can be a stapler (Column 6, lines 20-37), however, Tierney is silent regarding wherein said end effector comprises: 
an anvil; 
a channel; and 
a staple cartridge; 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position; 
a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis.
Racenet teaches and end effector (16-Fig. 8), wherein said end effector is configured to be replaceably attached to (Fig. 8, 16 connects and disconnects from 14) an elongate shaft (14-Fig. 8), and wherein said end effector comprises: an anvil (238-Fig. 19); a channel (252-Fig. 19); and a staple cartridge (254-Fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool and shaft of Tierney, to have incorporated the disposable loading unit (DLU), as taught by Racenet, so to allow an operator of the surgical instrument the ability to replace the end effector and staple cartridge contained within the end effector to be replaced after the staples contained within the staple cartridge have be fired, in order to allow the operator to add additional staples to a surgical site. 
However, Tierney and as modified by Racenet is silent regarding: 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position; and
a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis, wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members.
Whitman teaches a firing drive (Fig. 6(a), assembly of drive 605 and wedge 603) comprising a rotatable drive screw (605-Fig. 6(a)) and a firing member (603-Fig. 6(a)), wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position (paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the firing mechanism of the disposable tool unit of Brock to have incorporated the wedge driver 
However, Tierney and as modified by Racenet and Whitman is silent regarding:
a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis, wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members.
Tovey teaches a rotation drive (24-Fig. 7) configured to rotate an end effector (16-Fig. 7) relative to an elongate shaft about a longitudinal axis (Column 6, lines 41-47), wherein the rotation drive is controlled by separate rotatable drive member (Fig. 7, knob 24 is an independent rotatable drive member).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified drive mechanism and shaft assembly of Brock, to have incorporated the rotation drive and shaft assembly of Tovey, in order to add an additional degree of freedom orientation for a tool assembly, so to increase the range of motion of a tool assembly which results in an increase in the number of operations the surgical instrument can perform.

Regarding Claim 20, Tierney and as modified by Racenet, Whitman and Tovey in the parent claim, Racenet further teaches wherein said staple cartridge is replaceably received within said channel (paragraph [0139], if a cartridge is received within a channel then the cartridge can also be removed from the channel).

Regarding Claim 21, Tierney disclose a surgical system (10-Fig. 1), comprising: 
a surgical robot (50-Fig. 2), comprising: 
a mounting interface (58-Fig. 3A); and 
a plurality of motors (70-Fig. 2B); and 
a surgical instrument (54-Fig. 2) attachable to said mounting interface (Column 7, lines 16-28, tool 54 is supported on manipulator 58, which is interpreted as a mounting interface), wherein said surgical instrument comprises: 
a housing (110-Fig. 6), comprising: 
an external surface (Fig. 6, side of interface 110 opposite the shaft 102) configured to abut said mounting interface when said surgical instrument is attached to said surgical robot (Column 9, lines 8-15, interface 110 couples tool 54 to the manipulator);  
rotatable drive members (118-Fig. 6) extending beyond said external surface (Fig. 6, elements 118 extending beyond interface 110 to engage drive system 116 of fig. 4A), wherein each said rotatable drive member is configured to be coupled to a separate motor from said plurality of motors (Column 7, line 63 to Column 8, line 13, motors provide the motive force to operate tool 54); 
an elongate shaft (102-Fig. 4) extending from said housing; 
an end effector (112-Fig. 4) is configured to be replaceably attached to said elongate shaft (Column 9, lines 8-15, effector 112 is coupled to shaft 102), wherein said end effector defines a longitudinal axis (Fig. 4, end effector 112 is along an axis defined shaft 102);
an articulation joint (114-Fig. 4); 
(116-Fig. 4A) configured to articulate said end effector relative to -2-said elongate shaft about said articulation joint (Fig. 4 and Column 9, lines 16-30, drive system 116 of fig. 4A, articulates end effector 112 relative to shaft 102 about wrist 114).
wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).
Tierney disclose that end effector 112 can be a stapler (Column 6, lines 20-37), however, Tierney is silent regarding:
wherein said end effector defines a longitudinal axis, wherein said end effector comprises a distal end including an anvil, a channel, and a staple cartridge; 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Racenet teaches and end effector (16-Fig. 8), wherein said end effector defines a longitudinal axis (Fig. 8, length of DLU 16 defines a longitudinal axis), and wherein said end effector comprises: an anvil (238-Fig. 19); a channel (252-Fig. 19); and a staple cartridge (254-Fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool and shaft of Tierney, to have incorporated the disposable loading unit (DLU), as taught by Racenet, 
However, Tierney and as modified by Racenet is silent regarding: 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Whitman teaches a firing drive (Fig. 6(a), assembly of drive 605 and wedge 603) comprising a rotatable drive screw (605-Fig. 6(a)) and a firing member (603-Fig. 6(a)), wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position (paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the firing mechanism of the disposable tool unit of Brock to have incorporated the wedge driver and wedge of Whitman, so to translate the wedge with the staple cartridge with a threaded screw, in order improve performance of the staple cartridge by simplifying the staple and blade firing mechanism. 
However, Tierney and as modified by Racenet and Whitman is silent regarding:
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
(24-Fig. 7) configured to rotate a distal end (16-Fig. 7) relative to an elongate shaft about a longitudinal axis (Column 6, lines 41-47), wherein the rotation drive is controlled by separate rotatable drive member (Fig. 7, knob 24 is an independent rotatable drive member).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified drive mechanism and shaft assembly of Brock, to have incorporated the rotation drive and shaft assembly of Tovey, in order to add an additional degree of freedom orientation for a tool assembly, so to increase the range of motion of a tool assembly which results in an increase in the number of operations the surgical instrument can perform.

Regarding Claim 22, Tierney and as modified by Racenet, Whitman and Tovey in the parent claim, Racenet further teaches wherein said staple cartridge is replaceably received within said channel (paragraph [0139], if a cartridge is received within a channel then the cartridge can also be removed from the channel).

Regarding Claim 23, Tierney discloses a surgical instrument (54-Fig. 2) for use with a surgical system (10-Fig. 1) comprising a surgical robot (50-Fig. 2) comprising a plurality of motors (70-Fig. 2B) and a mounting interface (58-Fig. 3A), wherein said surgical instrument comprises: 
a housing (110-Fig. 6) comprising an external surface (Fig. 6, side of interface 110 opposite the shaft 102) and rotatable drive members (118-Fig. 6) extending through said external surface (Fig. 6, elements 118 would have to protrude through interface 110 to engage drive system 116 of fig. 4A) wherein each said rotatable drive member is configured to be coupled to an individual motor from said plurality of motors (Column 7, line 63 to Column 8, line 13, motors provide the motive force to operate tool 54); 
an elongate shaft (102-Fig. 4) extending from said housing, wherein said elongate shaft defines a longitudinal axis (Fig. 4, shaft 102 defines an axis); 
an articulation joint (114-Fig. 4); 
an articulation drive (116-Fig. 4A) configured to articulate said end effector relative to -2-said elongate shaft about said articulation joint (Fig. 4 and Column 9, lines 16-30, drive system 116 of fig. 4A, articulates end effector 112 relative to shaft 102 about wrist 114); and
wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).
Tierney disclose that end effector 112 can be a stapler (Column 6, lines 20-37), however, Tierney is silent regarding:
an end effector configured to be replaceably attached to said elongate shaft, wherein said end effector comprises: a distal end comprising an anvil and a channel; and a staple cartridge; 
a firing drive comprising a rotatable drive screw and a firing member, wherein rotation of said rotatable drive screw causes said firing member to move between a proximal position and a distal position; and

Racenet teaches an end effector (16-Fig. 8) configured to be replaceably attached to (Fig. 8, 16 connects and disconnects from 14) an elongate shaft (14-Fig. 8), wherein said end effector comprises: a distal end (distal end of 16) comprising an anvil (238-Fig. 19) and a channel (252-Fig. 19); and a staple cartridge (254-Fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool and shaft of Tierney, to have incorporated the disposable loading unit (DLU), as taught by Racenet, so to allow an operator of the surgical instrument the ability to replace the end effector and staple cartridge contained within the end effector to be replaced after the staples contained within the staple cartridge have be fired, in order to allow the operator to add additional staples to a surgical site. 
Tierney and as modified by Racenet is silent regarding:
a firing drive comprising a rotatable drive screw and a firing member, wherein rotation of said rotatable drive screw causes said firing member to move between a proximal position and a distal position; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Whitman teaches a firing drive (Fig. 6(a), assembly of drive 605 and wedge 603) comprising a rotatable drive screw (605-Fig. 6(a)) and a firing member (603-Fig. 6(a)), wherein the rotation of said rotatable drive screw translates said firing member between a proximal position and a distal position (paragraph [0045]).

However, Tierney and as modified by Racenet and Whitman is silent regarding:
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Tovey teaches a rotation drive (24-Fig. 7) configured to rotate a distal end (16-Fig. 7) relative to an elongate shaft about a longitudinal axis (Column 6, lines 41-47), wherein the rotation drive is controlled by separate rotatable drive member (Fig. 7, knob 24 is an independent rotatable drive member).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified drive mechanism and shaft assembly of Tierney, to have incorporated the rotation drive and shaft assembly of Tovey, in order to add an additional degree of freedom orientation for a tool assembly, so to increase the range of motion of a tool assembly which results in an increase in the number of operations the surgical instrument can perform.

Regarding Claim 24, Tierney and as modified by Racenet, Whitman and Tovey in the parent claim, Racenet further teaches wherein said staple cartridge is replaceably (paragraph [0139], if a cartridge is received within a channel then the cartridge can also be removed from the channel).

Regarding Claim 25, Tierney and as modified by Racenet, Whitman and Tovey in the parent claim, Racenet further teaches wherein said end effector comprises said articulation joint (233-Fig. 5).

Regarding Claim 26, Tierney and as modified by Racenet, Whitman and Tovey in the parent claim, Racenet further teaches wherein said elongate shaft is rigid (Fig. 8, shaft 14 appears to be rigid).

Regarding Claim 27, Tierney and as modified by Racenet, Whitman and Tovey in the parent claim, Tierney discloses wherein each of said rotatable drive members is configured to receive a rotary output motion from said surgical robot (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/26/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731